People v Cristobal-Barrera (2020 NY Slip Op 08076)





People v Cristobal-Barrera


2020 NY Slip Op 08076


Decided on December 30, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 30, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
COLLEEN D. DUFFY
ANGELA G. IANNACCI
PAUL WOOTEN, JJ.


2019-05266
 (Ind. No. 286/2016)

[*1]The People of the State of New York, respondent,
vJose Cristobal-Barrera, appellant.


James D. Licata, New City, NY (Lois Cappelletti of counsel), for appellant.
Thomas E. Walsh II, District Attorney, New City, NY (Jacob B. Sher of counsel), for
respondent.

DECISION & ORDER
Appeal by the defendant from an amended judgment of the County Court, Rockland County (Craig Stephen Brown, J.), rendered August 9, 2018, revoking a sentence of probation previously imposed, by the same court, upon a finding that he violated conditions thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of attempted robbery in the second degree.
ORDERED that the amended judgment is affirmed.
In January 2017, the defendant pleaded guilty to attempted robbery in the second degree in exchange for a sentence equivalent to the amount of time he had already served while incarcerated locally plus five years of probation with certain conditions. In May 2018, the defendant admitted that he had violated the conditions of probation that required him to report to his probation officer and to abstain from alcohol use. The County Court then revoked the sentence of probation and imposed a term of imprisonment of four years incarceration and three years postrelease supervision. The defendant appeals, contending that the amended sentence is excessive.
The amended sentence imposed was not excessive (see People v Suitte , 90 AD2d 80).
RIVERA, J.P., DUFFY, IANNACCI and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court